Case 4:18-cr-00599 Document 1 Filed in TXSD on 10/03/18 Page 1 of 4

UZ;L:I EEaies flaum

Suurnm Uismcr vi Texas
F|LED
UNITED sTATEs DlsTRICT CoURT t f ‘
soUTHERN DISTRICT oF 'rEXAs U~'l 0 3 3913
HoUsToN DlvlsIoN
°°""*~WW|°¥. clemonch
UNITED sTATEs oF AMERICA, §
§
§
v. § Criminal Action No.: H-4:18-cr-
§
LoRENZo NlCoLAs AGUILAR, § 1 8 C R
§ 59
Defendant. §

 

INDICTMENT
THE GRAND JURY CHARGES THAT:

COUNT ONE

(POSSESSION OF A COUNTERFEIT IMMIGRATION DOCUMENT)
On or about August 22, 2018, in the Houston Division of the Southern District of Texas,
LORENZO NICOLAS AGUILAR

the defendant herein, did knowingly possess three (3) Form I-551 Lawful Permanent Resident
Cards, which are documents prescribed by statute and regulation for entry into and as evidence of
authorized stay and employment in the United States, with the alien registration numbers of AO9 l -
302-751, AO9l-302-751, and A()93-264-758, which the defendant knew to be forged,
counterfeited, falsely made, and otherwise unlawfully obtained.

ln violation of Title 18, United States Code, Sections 1546(a).

Case 4:18-cr-00599 Document 1 Filed in TXSD on 10/03/18 Page 2 of 4

COUNT TWO
(POSSESSION OF A FALSE IDENTIFICATION DOCUMENT)
On or about August 22, 2018, in the Houston Division of the Southem District of Texas,
LORENZO NICOLAS AGUILAR,
the defendant herein, did knowingly possess without lawful authority, forged, counterfeited and
falsely made Form I-551 Lawful Permanent Resident Cards, which are identification documents
issued by the United States Department of Homeland Security, that were produced without lawful
authority which the defendant knew about, and which contains authentication features of a
holographic Department of Homeland Security seal, which was also produced without lawful
authority which the defendant knew about, and both the identification documents and
authentication features are and appear to have been issued under the authority of the United States.

ln violation of Title 18, United States Code, Sections 1028(a)(6).

COUNT THREE
(POSSESSION OF A FALSE IDENTIFICATION DOCUMENT)
On or about August 22, 2018, in the Houston Division of the Southem District of Texas,
LORENZO NICOLAS AGUILAR,
the defendant herein, did knowingly possess without lawful authority, forged, counterfeited and
falsely made Social Security Cards, which are identification documents issued by the United States
Social Security Administration, that were produced without lawful authority which the defendant
knew about, and which contain the authentication feature of a Social Security Administration Seal,

which were also produced without lawful authority which the defendant knew about, and both the

Case 4:18-cr-00599 Document 1 Filed in TXSD on 10/03/18 Page 3 of 4

identification documents and authentication features are and appear to have been issued under the

authority of the United States.

In violation of Title 18, United States Code, Sections 1028(a)(6).

COUNT FOUR

(AGGRAVATED IDENTITY THEFT)
On or about August 22, 2018, in the Houston Division of the Southem District of Texas,
LORENZO NICOLAS AGUILAR,
the defendant herein, did knowingly possess without lawful authority a means of identification of
another person, to-wit, alien registration number of C.A, during and in relation to a violation of
Title 18, United States Code, Section 1546(a) (Possession of a Counterfeit Immigration Document)
and Title 18, United States Code, Section 1028(a)(6) (Possession of a False Identification
Document).

In violation of 18 United States Code, Section 1028A.

COUNT FIVE
(AGGRAVATED IDENTITY THEFT)
On or about August 22, 2018, in the Houston Division of the Southern District of Texas,
LORENZO NICOLAS AGUILAR,
the defendant herein, did knowingly possess without lawful authority a means of identification of
another person, to-wit, alien registration number of A.K., during and in relation to a violation of
Title 18, United States Code, Section 1546(a) (Possession of a Counterfeit lmmigration Document)
and Title 18, United States Code, Section 1028(a)(6) (Possession of a False ldentification

Document).

Case 4:18-cr-00599 Document 1 Filed in TXSD on 10/03/18 Page 4 of 4

ln violation of 18 United States Code, Section 1028A.

A TRUE BILL:
/

Original Signature on File

 

FC§REPERSON OF THE GUND JURY

RYAN K. PATRICK
United States Attorney, Southern District of Texas

M/%

M Laurence Goldm`z§i
Assistant United States Attorney

